Citation Nr: 1011228	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  08-23 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral tinnitus, 
and if so, whether service connection is warranted.

2.  Whether new and material evidence has been presented to 
reopen a claim of service connection for bilateral hearing 
loss, and if so, whether service connection is warranted.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of left shoulder injury (minor).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In September 2009, the Veteran 
testified from the RO via video-conference before the 
undersigned Veterans Law Judge.  

The issues of entitlement to service connection for bilateral 
hearing loss and an increased rating for a left shoulder 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2004, the RO denied service connection for 
bilateral tinnitus (ringing in the ears).  The Veteran did 
not appeal.

2.  Evidence submitted since the RO's November 2004 decision, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and therefore raises a reasonable 
possibility of substantiating the claim of service connection 
for bilateral tinnitus.

3.  Bilateral tinnitus is attributable to service.  

4.  In July 1989, the RO denied service connection for 
bilateral hearing loss.  The Veteran did not appeal.

5.  Evidence submitted since the RO's July 1989 decision, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and therefore raises a reasonable possibility of 
substantiating the claim of service connection for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The RO's November 2004 rating decision which denied 
service connection for bilateral tinnitus is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2009).

2.  New and material evidence has been received since the 
RO's November 2004 rating decision which denied service 
connection for bilateral tinnitus; thus, the claim of service 
connection for bilateral tinnitus is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 3.156 
(2009).

3.  Bilateral tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.304 (2009).

4.  The RO's July 1989 rating decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2009).

5.  New and material evidence has been received since the 
RO's July 1989 rating decision which denied service 
connection for bilateral hearing loss; thus, the claim of 
service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With 
regard to the issue of service connection for tinnitus, that 
claim is being granted.  As to the issue of whether new and 
material evidence has been received to reopen the claim of 
service connection for bilateral hearing loss, the Veteran's 
claim is being granted to the extent that it is reopened.  As 
such, any deficiencies with regard to VCAA are harmless and 
nonprejudicial.

New and material evidence

In a July 1989 rating decision, the RO denied service 
connection for bilateral hearing loss on the basis that the 
evidence did not establish that the Veteran had bilateral 
hearing loss.  A notice of disagreement was not received 
within the subsequent one-year period.  Therefore, the RO's 
July 1989 rating decision is final.  38 U.S.C.A. § 7105.

In a November 2004 rating decision, the RO denied service 
connection for bilateral tinnitus (ringing in the ears) on 
the basis that the evidence did not establish that the 
Veteran had bilateral tinnitus.  A notice of disagreement was 
not received within the subsequent one-year period.  
Therefore, the RO's November 2004 rating decision is final.  
38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record includes 
the Veteran's testimony regarding his exposure to loud noises 
from jet engines during service as well as a December 2005 
audiological evaluation.  A review of that records reveals 
that the examiner noted that the Veteran had a history of 
tinnitus and dizziness.  He also reported hearing loss issues 
and it was noted that he needed hearing aids.  Objective 
examination was performed which yielded diagnoses of 
bilateral tinnitus; mild to severe sensorineural hearing loss 
of the left ear; and moderate to profound sensorineural 
hearing loss of the right ear.  The examiner provided an 
opinion that based on the Veteran's history of military noise 
exposure and the type of configuration of hearing loss, it 
was at least as likely as not that the Veteran's hearing loss 
and tinnitus were caused by his military service.  

The additional evidence is new and material.  It includes 
competent evidence that cures the prior evidentiary defects 
since this competent evidence indicates that the Veteran has 
bilateral tinnitus and bilateral hearing loss which are 
related to service.  In considering whether to reopen a 
claim, VA must assume the credibility of the aforementioned 
evidence which supports the Veteran's claim.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); see also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995; but see Duran v. Brown, 7 
Vet. App. 216 (1994) ("Justus does not require the Secretary 
[of VA] to consider the patently incredible to be 
credible").

New and material evidence has been received since the final 
RO rating decisions, and the claims of service connection for 
bilateral tinnitus and bilateral hearing loss are reopened.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Service connection for tinnitus

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service treatment records do not reveal a diagnosis of 
tinnitus.  However, the Veteran has indicated that he was 
exposed to loud jet engine noise during service and has 
experienced tinnitus since that time.  He is competent to 
make those statements.  The Court has specifically indicated 
that lay evidence may establish the existence of a current 
disorder capable of lay observation, to specifically include 
tinnitus.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Charles v. Principi, 16 Vet. App. 370, 374 (2002).

However, whether lay evidence is competent and sufficient in 
a particular case is a factual issue.  Further, the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr.  

The Veteran is credible in this case.  The VA examiner opined 
that the types of hearing problems that the Veteran current 
exhibits are consistent with his report of military noise 
exposure, including tinnitus.  The Board attaches the most 
probative value to this opinion, as it was provided by a VA 
audiologist and co-signed by another VA audiologist, and 
included examination of the Veteran and referral to the 
pertinent history.  See generally Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000).  The Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  Neither the Board nor the Veteran is 
competent to supplement the record with unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Conversely, health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis.  See Cohen.  

Accordingly, the Board finds that service connection for 
bilateral tinnitus is warranted.  

ORDER

Service connection for bilateral tinnitus is granted.  

The application to reopen the claim of service connection for 
bilateral hearing loss is granted.  


REMAND

Service connection for bilateral hearing loss

As noted above, the claim of service connection has been 
reopened based on the December 2005 VA medical report which 
indicated that the Veteran has bilateral hearing loss which 
is service-related.  However, audiogram results were not 
provided.  Hearing loss disability is defined by regulation.  
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
Veteran should therefore be provided a VA audiological 
examination to determine if he has hearing loss as 
contemplated by 38 C.F.R. § 3.385.  A copy of any audiogram 
conducted in December 2005 should also be obtained.

Rating for left shoulder disability

At his hearing, the Veteran and his representative requested 
that the Veteran be afforded a VA examination because his 
left shoulder disability has worsened.  As the Veteran has 
asserted that his service-connected disability has worsened 
since his last examination, he should be afforded a new 
examination in compliance with VA's duty to assist.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

In addition, the Veteran indicated that he receives treatment 
at the Johnson City VA Medical Center.  When reference is 
made to pertinent medical records, especially records in VA's 
possession, VA is on notice of their existence and has a duty 
to assist the Veteran to attempt to obtain them.  See Ivey v. 
Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. 
Derwinski, 1, Vet. App. 37 (1990).  These records should be 
obtained in compliance with VA's duty to assist.  Further, 
the Veteran indicated that he receives benefits from the 
Social Security Administration (SSA) due in part to his left 
shoulder disability.  The SSA records are not in the claims 
file.  VA has a statutory duty to obtain these records.  38 
U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court 
has held that VA has a duty to acquire both the SSA decision 
and the supporting medical records pertinent to a claim.  See 
Dixon v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  These records should 
be obtained on remand.  See also Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).

Accordingly, this matter is REMANDED for the following 
actions:

1.  Obtain and associate with the claims file 
copies of all clinical records of the 
Veteran's treatment at the Johnson City 
and/or Mountain Home VA Medical Center(s), 
dated from March 2009 forward.  

A copy of any audiogram conducted in December 
2005 should also be obtained.  (See Audiology 
Hearing Evaluation Note, dated December 2, 
2005).

2.  Obtain from SSA a copy of their 
decision regarding the Veteran's claim 
for Social Security disability benefits, 
as well as the medical records relied 
upon in that decision.

3.  Thereafter, schedule the Veteran for 
a VA audiological examination.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests should be accomplished.  

The examiner should obtain the Veteran's 
auditory thresholds at frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz, as 
well as speech recognition scores based 
on the Maryland CNC tests.  

4.  Schedule the Veteran for a VA 
examination of his left shoulder.  The 
claims file must be made available to the 
examiner and the examiner should indicate 
in his/her report whether or not the 
claims file was reviewed.  Any indicated 
tests, including x-rays if indicated, 
should be accomplished.  

The examiner should perform range of 
motion of the left shoulder and state the 
Veteran's range of motion on flexion, 
abduction, and rotation (internal and 
external).  

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed:  
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

If the Veteran describes flare-ups of 
pain, the examiner must offer an opinion 
as to whether there would be additional 
limits on functional ability during 
flare-ups, and if feasible, express this 
in terms of additional degrees of 
limitation of motion during the flare-
ups.  If the examiner is unable to offer 
an opinion as to the nature and extent of 
any additional disability during a flare-
up, that fact must be so stated.  

The examiner should also indicate if the 
Veteran has fibrous union; nonunion/false 
flail joint; loss of head/flail shoulder; 
or ankylosis.  

In addition, the examiner should 
determine if scapular winging is due to 
additional nerve damage which should be 
described, if present.  

The complete examination findings, along 
with the complete rationale for all 
opinions expressed, should be clearly set 
forth in the examination report.

5.  The AMC should review any medical 
opinion obtained in conjunction with the 
examinations requested above to ensure 
that the remand directives have been 
accomplished.  If all questions posed are 
not answered or sufficiently answered, 
the AMC should return the case to the 
examiner for completion of the inquiry.

6.  Finally, the AMC should readjudicate the 
claims on appeal in light of all of the 
evidence of record.  If any issue remains 
denied, the Veteran should be provided with a 
supplemental statement of the case as to any 
issue remaining on appeal, and afforded a 
reasonable period of time within which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


